                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DISTRICT COUNCIL 16 NORTHERN                      Case No. 16-cv-02427-EMC
                                         CALIFORNIA HEALTH AND WELFARE
                                   8     TRUST FUND, et al.,
                                                                                           ORDER GRANTING PLAINTIFFS’
                                   9                    Plaintiffs,                        MOTION FOR SUMMARY
                                                                                           JUDGMENT
                                  10             v.
                                                                                           Docket No. 61
                                  11     WESTERN ADDITION DRYWALL, INC.,
                                         et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Plaintiffs in this case are as follows:

                                  15          (1) District Council 16 Northern California Health & Welfare Trust Fund and its Trustees;

                                  16          (2) Bay Area Painters and Tapers Pension Trust Fund and its Trustees;

                                  17          (3) District Council 16 Northern California Journeyman and Apprentice Training Trust

                                  18              Fund and its Trustees; and

                                  19          (4) District Council 16 of the International Union of Painters and Allied Trades (“District

                                  20              Council 16”).

                                  21   They have filed an ERISA action against the following defendants for, inter alia, failure to comply

                                  22   with an audit and failure to pay contributions to the above Trust Funds, see Compl. ¶¶ 15-16:

                                  23          (1) Western Addition Drywall, Inc. (“WAD”); and

                                  24          (2) James Bealum.

                                  25          Currently pending before the Court is Plaintiffs’ motion for summary judgment or, in the

                                  26   alternative, summary adjudication. The motion seeks relief against WAD only, and not Mr.

                                  27   Bealum. It appears that Mr. Bealum died in 2016. See Stafford Decl. ¶ 6 (testifying that Plaintiffs

                                  28   were informed by defense counsel that he had passed away). WAD failed to file a written
                                   1   opposition to Plaintiffs’ motion. In addition, WAD failed to make an appearance at the hearing on

                                   2   the motion. Having considered the papers submitted, as well as the oral argument of counsel and

                                   3   all other evidence of record, the Court hereby GRANTS Plaintiffs’ motion.

                                   4                      I.       FACTUAL & PROCEDURAL BACKGROUND

                                   5   A.     Status of WAD

                                   6          As an initial matter, the Court takes into consideration that, at the time Plaintiffs filed suit

                                   7   against WAD in May 2016, it was a suspended corporation. See Compl. ¶ 3. On September 12,

                                   8   2018, the day before Plaintiffs filed the pending motion, they checked the status of WAD on the

                                   9   California Secretary of State website. WAD was still listed as a suspended corporation. See

                                  10   Minser Decl. & Ex. D. There is no indication that that status has changed since that date.

                                  11          That being the case, WAD cannot defend itself in this action (and, in fact, has not defended

                                  12   itself, as noted above, by failing to file a written opposition). As the Ninth Circuit has explained:
Northern District of California
 United States District Court




                                  13                  “The capacity of a corporation to sue or be sued shall be determined
                                                      by the law under which it was organized.” F.R.Civ.P. 17(b). See
                                  14                  Chicago Title and Trust Co. v. Forty-One Thirty-Six Wilcox Bldg.
                                                      Corp., 302 U.S. 120, 125-26 (1937). Wawona is a California
                                  15                  corporation, which mandates the application of California law. The
                                                      relevant California law, Cal. Rev. and Tax Code § 23301, provides
                                  16                  that the rights, powers and privileges of a corporation may be
                                                      suspended for nonpayment of taxes. It is well-settled that a
                                  17                  delinquent corporation may not bring suit and may not defend a
                                                      legal action. Reed v. Norman, 48 Cal. 2d 338, 343 (1957). Nor may
                                  18                  the delinquent corporation appeal an adverse ruling. Boyle v.
                                                      Lakeview Creamery Co., 9 Cal. 2d 16, 19 (1937). However, once
                                  19                  the corporate powers are reinstated, the corporation may defend an
                                                      action. Traub Co. v. Coffee Break Service, Inc., 66 Cal. 2d 368, 371
                                  20                  (1967).
                                  21   United States v. 2.61 Acres of Land, 791 F.2d 666, 668 (9th Cir. 1985).

                                  22          Because WAD cannot defend itself as a suspended corporation, the Court focuses on the

                                  23   evidence provided by Plaintiffs.

                                  24   B.     Evidence Submitted by Plaintiffs

                                  25          1.      2011 Master Agreement

                                  26          On November 18, 2011, WAD signed the 2011 Master Agreement with District Council

                                  27   16. See Christophersen Decl., Ex. A (2011 Master Agreement). The 2011 Master Agreement

                                  28   remained in force until June 30, 2014, and thereafter renewed for one-year periods absent notice
                                                                                          2
                                   1   by a party. See Christophersen Decl., Ex. A (2011 Master Agreement, art. 15).

                                   2          Article 13 of the Master Agreement concerns payments to trust funds.

                                   3             •   Section 1 of Article 13 provides as follows: “This Agreement requires

                                   4                 contributions to be made on behalf of all employees of the Employer performing

                                   5                 work covered under the terms of this Agreement in accordance with Wage

                                   6                 Schedule A to [certain] Trust Funds,” including the three Trust Funds at issue in the

                                   7                 instant case. Christophersen Decl., Ex. A (2011 Master Agreement, art. 13, § 1)

                                   8                 (emphasis added).

                                   9             •   Section 2 of Article 13 provides that the Trust Agreements for the Trust Funds are

                                  10                 “incorporated herein by reference and made a part of this Agreement,” including

                                  11                 any amendments to the Trust Agreements adopted after the date of the Master

                                  12                 Agreement. Christophersen Decl., Ex. A (2011 Master Agreement, art. 13, § 2).
Northern District of California
 United States District Court




                                  13                 See, e.g., Christophersen Decl., Ex. C (Trust Agreement for District Council 16

                                  14                 Northern California Health and Welfare Trust Fund) (in § III.A, providing for

                                  15                 “Employer contributions required by a Contribution Agreement” and, in § III.D,

                                  16                 providing that “[e]ach Employer shall maintain such time records, checks, . . . or

                                  17                 other such records relating to employment for which contributions are payable

                                  18                 hereunder, sufficient (1) to determine whether it has satisfied all obligations to the

                                  19                 Trust”).

                                  20             •   Section 4 of Article 13 provides that “contributions based on hours worked in a

                                  21                 particular month shall be payable under this Agreement on or before the fifteenth

                                  22                 (15th) day of the following month (the ‘due date’) and will be deemed delinquent

                                  23                 if not received by the end of the month, at which time liquidated damages shall be

                                  24                 incurred and interest assessed as of the first day of the next month.”

                                  25                 Christophersen Decl., Ex. A (2011 Master Agreement, art. 13, § 4(b)) (emphasis

                                  26                 added). “The amount of liquidated damages shall be the greater of twenty percent

                                  27                 (20% of the delinquent contributions . . . or one hundred fifty dollars ($150.00) per

                                  28                 month, or the interest accrued until those contributions . . . are paid, whichever is
                                                                                        3
                                   1                  greater.”1 Christophersen Decl., Ex. A (2011 Master Agreement, art. 13, § 4(c))

                                   2                  (emphasis added). “Interest shall be assessed . . . at such rate as the Trustees of the

                                   3                  Trust Funds may determine.” Christophersen Decl., Ex. A (2011 Master

                                   4                  Agreement, art. 13, § 4(c)) (emphasis added). The Trust Agreement for District

                                   5                  Council 16 Northern California Health and Welfare Trust Fund – which is

                                   6                  representative of the other Trust Agreements, see Christophersen Decl. ¶ 8 –

                                   7                  provides that interest is “at the rates prescribed from time to time pursuant to the

                                   8                  Underpayment Rate of Internal Revenue Code Section 6621, or such other

                                   9                  reasonable rates as the Joint Board may from time to time establish.”

                                  10                  Christophersen Decl., Ex. C (Trust Agreement for District Council 16 Northern

                                  11                  California Health and Welfare Trust Fund) (§ III.C.3). It appears that the Trustees

                                  12                  have now “determined that interest is assessed at 5% of the delinquent
Northern District of California
 United States District Court




                                  13                  contributions, from the date an employer becomes delinquent until the

                                  14                  contributions are paid.” Christophersen Decl. ¶ 11; see also Stafford Decl. ¶ 13

                                  15                  (stating the same).

                                  16              •   Section 4 of Article 13 also provides that “attorney’s fees and . . . other expenses

                                  17                  incurred in connection with the delinquency” shall be assessed. Christophersen

                                  18                  Decl., Ex. 1 (2011 Master Agreement, art. 13, § 4(c)) (emphasis added); see also

                                  19                  Christophersen Decl., Ex. C (Trust Agreement for District Council 16 Northern

                                  20                  California Health and Welfare Trust Fund) (in § III.E, providing that a “Trust may

                                  21                  institute legal proceedings to compel an audit, to collect delinquent Employer

                                  22                  contributions, liquidated damages, interest, attorneys’ fees and other costs of

                                  23                  collection, including collection agency fees and audit fees”; that “[t]he Employer

                                  24                  shall reimburse the Trust . . . for all reasonable attorneys’ fees, audit fees, court

                                  25                  costs, collection agency fees, and all other reasonable expenses or contributions of

                                  26                  whatever nature incurred in connection with such suit or claim, including any and

                                  27
                                       1
                                  28    Liquidated damages are smaller if delinquencies are paid prior to the filing of a lawsuit. See
                                       Christophersen Decl., Ex. A (2011 Master Agreement, art. 13, § 4(c)).
                                                                                      4
                                   1                   all appellate proceedings therein”; and that “[t]he Employer shall reimburse the

                                   2                   Trust for all reasonable attorneys’ fees and costs incurred in legal action brought to

                                   3                   compel an audit of Employer’s records, notwithstanding that no underpayments

                                   4                   were determined due on audit”).

                                   5               •   Section 4 of Article 13 further provides that the Trust Funds “shall be allowed to

                                   6                   inspect the payroll records of any Employer . . . , with reasonable written notice to

                                   7                   ascertain if the provisions of this Agreement are being complied with.”

                                   8                   Christophersen Decl., Ex. A (2011 Master Agreement, art. 13, § 4(h)) (emphasis

                                   9                   added).

                                  10               •   Similarly, § 5 of the Article 13 provides that The Trust Funds may require an

                                  11                   Employer “to submit . . . any information relevant to the administration of the

                                  12                   Trust. Upon notice in writing from the Trust Funds, an Employer must permit an
Northern District of California
 United States District Court




                                  13                   accountant, or agent of an accountant, of the Board of Trustees to enter upon the

                                  14                   premises of such Employer . . . during business hours to examine and copy

                                  15                   records.” Christophersen Decl., Ex. A (2011 Master Agreement, art. 13, § 5)

                                  16                   (emphasis added).

                                  17          2.       2015 Master Agreement

                                  18          On October 16 2015, WAD entered into the 2015 Master Agreement with District Council

                                  19   16. See Christophersen Decl., Ex. B (2015 Master Agreement). The 2015 Master Agreement

                                  20   remained in force until June 30, 2018, and thereafter renewed for one-year periods absent notice

                                  21   by a party. See Christophersen Decl., Ex. B (2015 Master Agreement, art. 15).

                                  22          The 2015 Master Agreement contains the same basic terms discussed above in reference to

                                  23   the 2011 Master Agreement.

                                  24          3.       Violations of Master Agreements/Trust Agreements

                                  25          Plaintiffs have provided evidence that WAD has violated the Master Agreements and/or

                                  26   Trust Agreements. The specific violations are itemized below.

                                  27          WAD “has failed to comply with an audit of its records. The audit period is March 1, 2013

                                  28   through the date of the audit.” Christophersen Decl. ¶ 13. (The audit request was made on
                                                                                          5
                                   1   December 23, 2015. See Nicolette Decl. ¶ 4). Although Plaintiffs obtained some payroll

                                   2   documentation as part of settlement discussions, Plaintiffs have not obtained all relevant records.

                                   3   See, e.g., Minser Decl. ¶¶ 16-17 (testifying that, in May 2018, “I received some payroll

                                   4   documentation . . . covering a portion of the audit period” but “Plaintiffs have received no other

                                   5   information necessary to complete the audit”); Nicolette Decl. ¶¶ 7-8 (testifying that, “[i]n May

                                   6   2018, I received from payroll records’ but “the records do not fully cover the Testing Period” –

                                   7   “payroll records are missing for the following time periods:” March-December 2013, January-July

                                   8   2014, and June 2016-present).

                                   9          WAD paid contributions for July-November 2015 but the payments were late and so

                                  10   liquidated damages ($3,750) and interest ($1,850.32) are due. See Christophersen Decl. ¶ 18.

                                  11          For December 2015, WAD self-reported that $32,286.40 were due in contributions but

                                  12   WAD did not make the payment on time. Subsequently, WAD partially paid, leaving a balance of
Northern District of California
 United States District Court




                                  13   $16,129.30 still due. See Christophersen Decl. ¶¶ 14-15. Liquidated damages are due for the

                                  14   delinquency ($6,457.28). Interest is also assessed ($207.74 + $2,002.26 = $2,210).

                                  15          WAD failed to report and pay contributions for May-July 2016 and July 2017-present. See

                                  16   Christophersen Decl. ¶ 17.

                                  17          Based on WAD’s failure to comply with the agreements, Plaintiffs’ counsel has incurred

                                  18   costs totaling $1,171.76. See Stafford Decl. ¶ 12. In addition, Plaintiffs’ counsel has incurred fees

                                  19   totaling $30,101.50 for work performed from January 11, 2016, through September 7, 2018. See

                                  20   Stafford Decl. ¶ 10.

                                  21              •   Ms. Stafford. Hourly rate of $220-$235; 10.6 hours. $2,362 total. See Stafford

                                  22                  Decl. ¶ 10(a).

                                  23              •   Ms. Russell. Hourly rate of $215-230; 26.2 hours. $5,747 total. See Stafford Decl.

                                  24                  ¶ 10(b).

                                  25              •   Mr. Froehle. Hourly rate of $215; 7.2 hours. $1,548 total. See Stafford Decl. ¶

                                  26                  10(c).

                                  27              •   Mr. Minser. Hourly rate of $215-230; 42.5 hours. $9,773.50 total. See Stafford

                                  28                  Decl. ¶ 10(d).
                                                                                         6
                                   1              •   Ms. Cotterill (paralegal). Hourly rate of $125-135; 81.6 hours. $10,671 total. See

                                   2                  Stafford Decl. ¶ 10(e).

                                   3              •   TOTAL = $30,101.50. See Stafford Decl. ¶ 11. This sum represents a total of

                                   4                  168.1 hours (including paralegal hours).

                                   5                                         II.      DISCUSSION

                                   6   A.     Legal Standard

                                   7          Federal Rule of Civil Procedure 56 provides that a “court shall grant summary judgment

                                   8   [to a moving party] if the movant shows that there is no genuine dispute as to any material fact and

                                   9   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue of fact is

                                  10   genuine only if there is sufficient evidence for a reasonable jury to find for the nonmoving party.

                                  11   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). “The mere existence of a

                                  12   scintilla of evidence . . . will be insufficient; there must be evidence on which the jury could
Northern District of California
 United States District Court




                                  13   reasonably find for the [nonmoving party].” Id. at 252. At the summary judgment stage, evidence

                                  14   must be viewed in the light most favorable to the nonmoving party and all justifiable inferences

                                  15   are to be drawn in the nonmovant's favor. See id. at 255.

                                  16   B.     Audit

                                  17          In their motion for summary judgment, Plaintiffs assert that they have a right to audit

                                  18   WAD’s records and that WAD has failed to comply with their audit request.

                                  19          Plaintiffs have adequately established that they have a right to audit WAD’s records. That

                                  20   right comes from the Master Agreements which specifically allow for an inspection.

                                  21              •   The Master Agreements provide that the Trust Funds “shall be allowed to inspect

                                  22                  the payroll records of any Employer . . . , with reasonable written notice to

                                  23                  ascertain if the provisions of this Agreement are being complied with.”

                                  24                  Christophersen Decl., Ex. A (2011 Master Agreement, art. 13, § 4(h)) (emphasis

                                  25                  added).

                                  26              •   The Master Agreements also provide that The Trust Funds may require an

                                  27                  Employer “to submit . . . any information relevant to the administration of the

                                  28                  Trust. Upon notice in writing from the Trust Funds, an Employer must permit an
                                                                                          7
                                   1                  accountant, or agent of an accountant, of the Board of Trustees to enter upon the

                                   2                  premises of such Employer . . . during business hours to examine and copy

                                   3                  records.” Christophersen Decl., Ex. A (2011 Master Agreement, art. 13, § 5)

                                   4                  (emphasis added).

                                   5   Cf. Bd. of Trs. v. Charles B. Harding Constr., Inc., No. C-14-1140 EMC, 2014 U.S. Dist. LEXIS

                                   6   175680 , at *15-16 (N.D. Cal. Dec. 18, 2014) (“‘Where a Fund's trust documents, to which an

                                   7   employer has bound itself, specifically provide that Fund trustees can examine any of the

                                   8   employer's records, an employer must comply with such agreed upon obligations.’”) (citing, inter

                                   9   alia, Central States, Southeast & Southwest Pension Fund v. Central Transport, Inc., 472 U.S.

                                  10   559 (1985)).

                                  11          In addition, there is an independent source for the right to inspect that comes from 29

                                  12   U.S.C. § 1132. Subsection (g) provides that, “[i]n any action under this title by a fiduciary for or
Northern District of California
 United States District Court




                                  13   on behalf of a plan to enforce section 515 [29 U.S.C. § 1145 (delinquent contributions)] in which a

                                  14   judgment in favor of the plan is awarded, the court shall award the plan . . . (E) such other legal or

                                  15   equitable relief as the court deems appropriate.” 29 U.S.C. § 1132(g)(2)(E). See International

                                  16   Painters & Allied Trades Indus. Pension Fund v. R.W. Amrine Drywall Co., Inc., 239 F. Supp. 2d

                                  17   26, 31 (D.D.C. 2002) (“ERISA authorizes the court to provide for other legal or equitable relief as

                                  18   the court deems appropriate [under 29 U.S.C. § 1132(g)(2)(E)]. This relief can include an

                                  19   injunction requiring a defendant to permit, and cooperate with, an audit of its books and

                                  20   records.”).

                                  21           Plaintiffs have established not only the right to inspect but also that WAD “has failed to

                                  22   comply with an audit of its records. The audit period is March 1, 2013 through the date of the

                                  23   audit.” Christophersen Decl. ¶ 13. (The audit request was made on December 23, 2015. See

                                  24   Nicolette Decl. ¶ 4). Plaintiffs have admitted that they obtained some payroll documentation as

                                  25   part of settlement discussions, but they have provided evidence that they have not obtained all

                                  26   relevant records. See, e.g., Minser Decl. ¶¶ 16-17 (testifying that, in May 2018, “I received some

                                  27   payroll documentation . . . covering a portion of the audit period” but “Plaintiffs have received no

                                  28   other information necessary to complete the audit”); Nicolette Decl. ¶¶ 7-8 (testifying that, “[i]n
                                                                                         8
                                   1   May 2018, I received from payroll records’ but “the records do not fully cover the Testing Period”

                                   2   – “payroll records are missing for the following time periods:” March-December 2013, January-

                                   3   July 2014, and June 2016-present).

                                   4          Accordingly, Plaintiffs are summary judgment on the audit.

                                   5   C.     Contributions, Liquidated Damages, and Interest

                                   6          Plaintiffs assert that they have the right to contributions, and the right to liquidated

                                   7   damages and/or interest if there are delinquent contributions (unpaid or late), and that WAD failed

                                   8   to pay all contributions owed which means that contributions are due, as well as liquidated

                                   9   damages and/or interest.

                                  10          Plaintiffs have adequately established that they have the right to contributions. Both the

                                  11   Master Agreements and Trust Agreements require employers to make contributions.

                                  12              •   The Master Agreements provide as follows: “This Agreement requires
Northern District of California
 United States District Court




                                  13                  contributions to be made on behalf of all employees of the Employer performing

                                  14                  work covered under the terms of this Agreement in accordance with Wage

                                  15                  Schedule A to [certain] Trust Funds,” including the three Trust Funds at issue in the

                                  16                  instant case. Christophersen Decl., Ex. A (2011 Master Agreement, art. 13, § 1)

                                  17                  (emphasis added).

                                  18              •   The Master Agreements also provide that the Trust Agreements for the Trust

                                  19                  Funds are “incorporated herein by reference and made a part of this Agreement,”

                                  20                  including any amendments to the Trust Agreements adopted after the date of the

                                  21                  Master Agreement. Christophersen Decl., Ex. A (2011 Master Agreement, art. 13,

                                  22                  § 2). See, e.g., Christophersen Decl., Ex. C (Trust Agreement for District Council

                                  23                  16 Northern California Health and Welfare Trust Fund) (in § III.A, providing for

                                  24                  “Employer contributions required by a Contribution Agreement” and, in § III.D,

                                  25                  providing that “[e]ach Employer shall maintain such time records, checks, . . . or

                                  26                  other such records relating to employment for which contributions are payable

                                  27                  hereunder, sufficient (1) to determine whether it has satisfied all obligations to the

                                  28                  Trust”).
                                                                                          9
                                   1   And under 29 U.S.C. § 1145, “[e]very employer who is obligated to make contributions to a

                                   2   multiemployer plan under the terms of the plan or under the terms of a collectively bargained

                                   3   agreement shall, to the extent not inconsistent with law, make such contributions in accordance

                                   4   with the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145; see also 29

                                   5   U.S.C. § 1132(a)(3) (authorizing, inter alia, a fiduciary to bring a civil action to enforce an

                                   6   employer's § 1145 obligation).

                                   7          Plaintiffs have also established the right to liquidated damages and/or interest if there are

                                   8   delinquent contributions. Such is specified by the Master Agreements and/or Trust Agreements.

                                   9   Also, under 29 U.S.C. § 1132(g)(2), a court shall award a fiduciary who prevails in a § 1145 claim

                                  10   not only the unpaid contributions but also (1) interest on the unpaid contributions and (2) an

                                  11   amount equal to the greater of (a) the interest on the unpaid contributions, or (b) liquidated

                                  12   damages as specified in the plan (generally not to exceed 20 percent of the unpaid contributions).
Northern District of California
 United States District Court




                                  13   See 29 U.S.C. § 1132(g)(2).

                                  14          Finally, Plaintiffs have established the failure to pay contributions, which means

                                  15   contributions are owed as well as liquidated damages and/or interest.

                                  16                •   WAID paid contributions for July-November 2015 but the payments were late and

                                  17                    so liquidated damages ($3,750) and interest ($1,850.32) are due. See

                                  18                    Christophersen Decl. ¶ 18.

                                  19                •   For December 2015, WAD self-reported that $32,286.40 were due in contributions

                                  20                    but WAD did not make the payment on time. Subsequently, WAD partially paid,

                                  21                    leaving a balance of $16,129.30 still due. See Christophersen Decl. ¶¶ 14-15.

                                  22                    Liquidated damages are due for the delinquency ($6,457.28). Interest is also

                                  23                    assessed ($207.74 + $2,002.26 = $2,210).

                                  24                •   WAD failed to report and pay contributions for May-July 2016 and July 2017-

                                  25                    present. See Christophersen Decl. ¶ 17.

                                  26          Because there is nothing to indicate that the numbers supplied by Plaintiffs are incorrect,

                                  27   Plaintiffs are awarded the sums above on summary judgment, which total $30,396.90. See also

                                  28   Mot. at 9.
                                                                                         10
                                   1   D.     Attorney’s Fees and Costs

                                   2          Finally, Plaintiffs claim the right to attorney’s fees and costs pursuant to 29 U.S.C. §

                                   3   1132(g)(2), which provides that, “[i]n any action under this title by a fiduciary for or on behalf of a

                                   4   plan to enforce section 515 [29 U.S.C. § 1145 (delinquent contributions)] in which a judgment in

                                   5   favor of the plan is awarded, the court shall award the plan . . . . (D) reasonable attorney’s fees and

                                   6   costs of the action, to be paid by the defendant.” 29 U.S.C. § 1132(g)(2)(D). The award of

                                   7   attorney’s fees and costs is mandatory, although this is somewhat tempered by the qualification

                                   8   that such be “reasonable.” See Kemmis v. McGoldrick, 706 F.2d 993, 997 (9th Cir. 1983) (noting

                                   9   that § 1132(g)(2), “makes the award of attorney's fees mandatory when the trustees prevail in

                                  10   actions to enforce and collect benefit fund contributions”).

                                  11          In the instant case, Plaintiffs’ counsel represents that it has incurred costs totaling

                                  12   $1,171.76. See Stafford Decl. ¶ 12. Also, it has incurred fees totaling $30,101.50 for work
Northern District of California
 United States District Court




                                  13   performed from January 11, 2016, through September 7, 2018. See Stafford Decl. ¶ 10.

                                  14              •   Ms. Stafford. Hourly rate of $220-$235; 10.6 hours. $2,362 total. See Stafford

                                  15                  Decl. ¶ 10(a).

                                  16              •   Ms. Russell. Hourly rate of $215-230; 26.2 hours. $5,747 total. See Stafford Decl.

                                  17                  ¶ 10(b).

                                  18              •   Mr. Froehle. Hourly rate of $215; 7.2 hours. $1,548 total. See Stafford Decl. ¶

                                  19                  10(c).

                                  20              •   Mr. Minser. Hourly rate of $215-230; 42.5 hours. $9,773.50 total. See Stafford

                                  21                  Decl. ¶ 10(d).

                                  22              •   Ms. Cotterill (paralegal). Hourly rate of $125-135; 81.6 hours. $10,671 total. See

                                  23                  Stafford Decl. ¶ 10(e).

                                  24              •   TOTAL = $30,101.50. See Stafford Decl. ¶ 11. This sum represents a total of

                                  25                  168.1 hours (including paralegal hours).

                                  26          The costs are reasonable and therefore are awarded. See Stafford Decl. ¶ 12 (representing

                                  27   that the costs consist of “the Complaint filing fee, messenger services to the Court for filing of

                                  28   documents and the service of process on Defendant”).
                                                                                         11
                                   1          As for fees, while the hourly rates are reasonable, the Court has some concern about the

                                   2   number of hours (i.e., 168.1 hours). Although the lawsuit was filed back in May 2016, no real

                                   3   litigation has taken place in the case, except for settlement discussions. The Court therefore

                                   4   applies a 10% “haircut” and reduces the fee request to $27,091.35. Cf. Moreno v. City of

                                   5   Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008) (stating that “the district court can impose a

                                   6   small reduction, no greater than 10 percent – a ‘haircut’ – based on its exercise of discretion and

                                   7   without a more specific explanation”).

                                   8   E.     Retention of Jurisdiction

                                   9          In their proposed order, Plaintiffs ask the Court to retain jurisdiction. This is reasonable

                                  10   particularly because, after the audit is conducted, Plaintiffs will likely want an amended judgment.

                                  11   See Harding, 2014 U.S. Dist. LEXIS 175680, at *16-17 (noting that “[c]ourts of this district have

                                  12   found such action to be appropriate in ERISA cases”; thus, retaining jurisdiction “with regard to
Northern District of California
 United States District Court




                                  13   any contributions and/or damages determined to be owed to the Trust Funds after the latest audit

                                  14   has been completed and Harding Construction's monthly contribution reports provided”).

                                  15                                       III.      CONCLUSION

                                  16          For the foregoing reasons, the Court grants Plaintiffs’ motion for summary judgment and

                                  17   orders the following relief.

                                  18          (1) Plaintiffs are awarded $30,396.90, which represents unpaid contributions ($16,129.30),

                                  19              as well as liquidated damages and interest.

                                  20          (2) For the unpaid contributions above ($16,129.30), interest shall continue to accrue at a

                                  21              rate of 5% per annum from September 11, 2018, until paid (in accordance with the

                                  22              Master and Trust Agreements).

                                  23          (3) Plaintiffs are awarded $1,171.76 in costs.

                                  24          (4) Plaintiffs are awarded $27,091.35 in attorney’s fees.

                                  25          (5) Within sixty (60) days of the date of this order, WAD shall provide Plaintiffs with all

                                  26              of the following documents relative to the audit period of March 1, 2013 through the

                                  27              present:

                                  28              •   Payroll registers or other documents which show wages paid and hours worked by
                                                                                        12
                                   1                  week;

                                   2              •   California Quarterly Wage and Withholding Report (Form DE 6/DE 9C);

                                   3              •   Monthly transmittals to the Trust showing the names reported for benefits;

                                   4              •   Monthly hours summaries or other document used by you to facilitate accurate

                                   5                  reporting;

                                   6              •   Detailed documentation of the Job classifications of employees NOT reported to

                                   7                  the Trust;

                                   8              •   Cash disbursement Journals (check registers);

                                   9              •   1099's;

                                  10              •   Dispatch slips;

                                  11              •   Monthly transmittals to other Trust Funds;

                                  12              •   Time cards for the most recent full quarter of the current year;
Northern District of California
 United States District Court




                                  13              •   Signed collective bargaining agreement, subscriber’s agreement and project labor

                                  14                  agreement for the entire testing period, covering the employees who are reported to

                                  15                  the Trust;

                                  16              •   Copies of completed Travel Time Calculation sheets (when travel is reported).

                                  17          Within seventy-five (75) days of the date of this order, Plaintiffs shall either move for an

                                  18   amended judgment based on the results of the audit or shall file a statement stating that no

                                  19   additional relief is sought. If Plaintiffs file a motion, the Court shall resolve that motion and

                                  20   thereafter direct the Clerk of the Court to enter a final judgment.

                                  21          This order disposes of Docket No. 61.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: October 26, 2018

                                  26
                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
                                                                                         13
